Citation Nr: 1456703	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  10-00 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU) due exclusively to the service-connected PTSD.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to December 1970.  

The PTSD claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection and assigned an initial 30 percent disability rating, retroactively effective from January 30, 2007, the date of the Veteran's service connection claim.  The Veteran filed a Notice of Disagreement (NOD) in July 2009, appealing the initial disability rating assigned.  The RO issued a Statement of the Case (SOC) in December 2009.  In January 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In June 2011, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A transcript of the hearing has been associated with the claims file.

In November 2011, the Board issued a decision that granted the Veteran an initial disability rating of 50 percent for his service-connected PTSD, effective January 1, 30, 2007, the date of his service connection claim.  The Board denied an initial rating in excess of 50 percent for the service-connected PTSD.  In a June 2012 rating decision, the RO implemented the 50 percent grant for the PTSD.

Subsequently, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's November 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ who conducted the June 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  In response, the Veteran requested that the November 2011 Board decision be vacated and he be afforded a new Board hearing.  Accordingly, in a June 2014 decision, the Board vacated its November 2011 decision regarding its denial of a disability rating in excess of 50 percent for the PTSD.

The Veteran was then afforded his requested Board videoconference hearing in November 2014 at the local RO before the same VLJ who conducted the June 2011 Board hearing.  A transcript of the hearing has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2014).  

A subsequent May 2014 rating decision continued the 50 percent initial rating in effect for the Veteran's service-connected PTSD.  The Veteran continued to appeal, and case has now been returned to the Board for appellate disposition.

In his December 2013 Formal TDIU Application and at his November 2014 Board hearing, the Veteran alleged that he was currently unemployed because of his service-connected PTSD.  Thus, the Board finds that this record evidence reasonably raises the claim for a TDIU due exclusively to the service-connected PTSD and is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, to the extent the Veteran wishes to pursue a claim for a TDIU rating due to all of his service-connected disabilities, the Board refers that discrete claim to the AOJ for appropriate consideration and handling in the first instance in accordance with 38 C.F.R. § 19.9(b) (2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his November 2014 Board hearing, the Veteran testified that he had been treated by several VA Medical Centers (VAMCs) and a VA Community-Based Outpatient Clinic (CBOC) during the course of the appeal for his service-connected PTSD, to include recent treatment in October 2014 and future appointments in January 2015 and February 2015.  The most recent VA treatment records in the claims file are dated from May 2014, and thus these pertinent treatment records are not currently contained in the claims file.  At his November 2014 Board hearing, the Veteran also testified to psychiatric treatment by a Dr. H. at the Greensboro, North Carolina, VetCenter and the Winston-Salem, North Carolina, VAMC from October 2014 to February 2015 (future appointments).  The Veteran also submitted letters from local VetCenter physicians who have treated the Veteran for his PTSD during the course of this appeal; however, none of these recent VetCenter treatment records are contained in the Veteran's claims file.  All of these records are pertinent to the PTSD claim, as well as the TDIU claim, since the Veteran is alleging that he cannot work due to his service-connected PTSD.  Accordingly, on remand, all pertinent VA treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1. Obtain all pertinent VA outpatient treatment records from the VAMC in Salisbury, North Carolina dated since May 2014 that have not been secured for inclusion in the record.

Obtain all pertinent VA outpatient treatment records from the VA East Orange Campus, to include the VAMC in Lyons, New Jersey, and the Hamilton CBOC in Trenton, New Jersey, dated since January 2007 that have not been secured for inclusion in the record.

Obtain all pertinent VA outpatient treatment records from the VA VetCenter in Ewing, New Jersey, dated since January 2007 that have not been secured for inclusion in the record.

Obtain all pertinent VA outpatient treatment records from the VAMC in Winston-Salem, North Carolina, to include treatment by Dr. H. from October 2014 to February 2015, dated since January 2007 that have not been secured for inclusion in the record.

Obtain all pertinent VA outpatient treatment records from the VA VetCenter in Greensboro, North Carolina, to include treatment by Dr. H. from October 2014 to February 2015, dated since January 2007 that have not been secured for inclusion in the record.

Obtain all pertinent VA outpatient treatment records from the VA VetCenter in Myrtle Beach, South Carolina, dated since January 2007 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After the above action has been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




